DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Movable Section in claims 1 and 4
Optical Section in claims 1 and 4
Holding Section in claims 1 and 4
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al (US 2014/0293247; hereinafter referred to as Abe).
Regarding Claims 1 and 4, Abe teaches an optical device (Figure 11; Lens Unit 500) comprising: 
a movable section (Figure 11; Lens Inner Frame 510, Lens Outer Frame 520 and Lens Fixing Member 530) including an optical section (Figure 11; Lens 321) that refracts incident video image light in accordance with an angle of incidence of the video image light and outputs the refracted video image light (see Paragraphs [0070] and [0076]; wherein it is disclosed that the lens 321 is a plano-concave lens and wherein the shift of the position of the lens 321 changes optical path of an image transmitted through the lens 321 and the lens 322) and a holding section (Figure 11; Lens Fixing Member 530) that supports the optical section (see Figure 11 and Paragraphs [0072] and [0074]; wherein the lens fixing member 530 is responsible for supporting the lens 321); 
an actuator (Figure 11; Piezo-Electric Device 330 and 350) that causes the movable section (Figure 11; Lens Inner Frame 510, Lens Outer Frame 520 and Lens Fixing Member 530) to swing (see Paragraphs [0073] and [0075]; wherein it is disclosed that application of a voltage to the Piezo-Electric devices 330 and 350 causes the lens fixing member 530 to shift in a Y-axis direction with respect to the lens inner frame 510 or causes the lens inner frame 510 to shift in a X-axis direction with respect to the lens outer frame 52); and 
a drive circuit (Figure 11; Signal Generator 355) that applies a drive signal to the actuator (see Paragraph [0073]; wherein it is disclosed that the signal generator 355 can separately apply voltages to the piezo-electric device 330 that extends in a Y-direction and the piezo-electric device 350 that extends in the X-direction), 
wherein the drive signal is a trapezoidal wave having a trapezoidal waveform (see Figure 9B and Paragraphs [0064]-[0066]; wherein the signal applied to the piezo electric device is a trapezoidal wave), 
each leg section of the trapezoidal wave has a first straight line and a second straight line connected to the first straight line (see Figure 9B; wherein on the falling side of the waveform the first straight line is the line beginning at the top of the waveform and ending at the intermediate position of falling represented by a dot and the second straight line is the line beginning at the intermediate position of falling represented by a dot and ending at the bottom of the waveform and on the rising side of the waveform the first straight line is the line beginning at the bottom of the waveform and ending at the intermediate position of rising represented by a dot and the second straight line is the line beginning at the intermediate position of rising represented by a dot and ending at the top of the waveform), 
the inclination of the second straight line with respect to a flat section (see Annotated Figure 9B below wherein the dotted line represents the claimed “flat section”) of the trapezoidal wave is smaller than inclination of the first straight line with respect to the flat section of the trapezoidal wave (see Annotated Figure 9B below; wherein the inclination of the 2nd line on the rising side of the waveform has a smaller angle of inclination than that of the 1st line on the falling side of the waveform), and

    PNG
    media_image1.png
    363
    736
    media_image1.png
    Greyscale

the drive circuit (Figure 11; Signal Generator 355) applies the drive signal to the actuator (Figure 11; Piezo-Electric Device 330 and 350) along the first straight line and then applies the drive signal to the actuator (Figure 11; Piezo-Electric Device 330 and 350) along the second straight line (see Paragraphs [0064]-[0066] and [0073]).
Regarding Claim 2, Abe teaches the limitations of claim 1 as detailed above.
Abe further teaches the flat sections of the trapezoidal wave are formed of high-potential and low-potential flat sections (see Figure 9B; wherein the low potential flat section is at the bottom of the waveform and the high potential flat section is at the top of the waveform), and the first straight line (Figure 9B below; Leftmost 1st Line) switches to the second straight line (Figure 9B; Leftmost 2nd Line) at a point of time in middle of a rising period (Figure 9B Below; Intermediate Position of Rising) required for the potential to transition from the low potential to the high potential (see Annotated Figure 9B Below wherein the first line transitions to the second line at an intermediate position of rising).

    PNG
    media_image1.png
    363
    736
    media_image1.png
    Greyscale

Regarding Claim 3, Abe teaches the limitations of claim 2 as detailed above.
Abe further teaches the first straight line (Figure 9B Above; Rightmost 1st Line) switches to the second straight line (Figure 9B Above; Rightmost 2nd Line) at a point of time in middle of a falling period (Figure 9B Above; Intermediate Position of Falling) required for the potential to transition from the high potential to the low potential (see Annotated Figure 9B Above; wherein the first line transitions to the second line at an intermediate position of falling).
Regarding Claim 5, Abe teaches the limitations of claim 4 as detailed above.
Abe further teaches an image display apparatus (Figure 10) comprising: 
the optical device (Figure 11; Lens Unit 500) according to claim 4 (see claim 4 rejection above); and 
a projection optical system (Figure 10; Projection Optical System 300) that enlarges and projects the video image light outputted from the optical device (see Paragraph [0041]; wherein it is disclosed that the projection optical system 300 is an optical system for expanding the incident light flux).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882